     Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 1 of 21 PageID #:226




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                      )
AHMAD SIMMONS,                                        )
                                                      )
                                                      )       Case No. 18-cv-08186
                           Plaintiff,                 )
v.                                                    )
                                                      )
THE ILLINOIS DEPARTMENT OF                            )       JURY TRIAL DEMANDED
CORRECTIONS, WEXFORD HEALTH                           )
SOURCES, INC., BALDEU SINGH, SARAH                    )
MAYS, NWADIUTOR IFEZUE, ARELLA                        )
HOLLOWAY, TINA TOMARAS, DIANE                         )
SCHWARZ, CLAUDE OKIWOTI, ROBERT                       )
SANTOS, WILLIAM MULCAHY,                              )
LILIOKALANI THOMAS, and DOES 1-10,                    )
                                                      )
                           Defendants.                )

                              SECOND AMENDED COMPLAINT

       Plaintiff, AHMAD SIMMONS, by his undersigned attorneys, complains against the

above-named Defendants as follows:

                                   I.     INTRODUCTION

       This case arises from the Defendants’ mistreatment of Plaintiff Ahmad Simmons during

his brief incarceration in the Illinois Department of Corrections (“IDOC”), an agency of the State

of Illinois. Plaintiff suffers from Type-I diabetes and complications arising from that condition,

including the eye conditions of macular edema, glaucoma, and diabetic retinopathy. Before his

incarceration in the IDOC, Plaintiff lost vision in his right eye, and some but not all of the vision

in his left eye, as a result of these conditions, and he became substantially visually impaired.

Specialists at Stroger Hospital prescribed him medications and surgical procedures to maintain

and preserve the vision that remained.


                                                  1
    Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 2 of 21 PageID #:226




        On December 13, 2017, Plaintiff pled guilty to a drug offense, and was sentenced to time

served. Because he did not have his own permanent address, however, he was not allowed to go

home as he planned. Instead, he was transferred to the IDOC’s Stateville Northern Reception

and Classification Center (“NRC”), where he would remain for approximately one month.

During that month, Defendants subjected Plaintiff to multiple deprivations of his civil rights

under the United States Constitution, the Americans With Disabilities Act, the Rehabilitation

Act, and state law. This misconduct caused Plaintiff to endure significant physical pain, and it

left him totally blind.

        Medical staff at NRC, some of whom were employed by defendant Wexford, knew that

Plaintiff had serious medical conditions that required administration of prescription eye

medications, as well as proper management of blood sugar and blood pressure, and that Plaintiff

could not self-administer his eye medications because of his existing visual impairment—he

could not read the labels on the eye drop bottles. Over Plaintiff’s complaints, NRC medical staff

nonetheless refused to administer his medications, claiming they were “too busy” to help him.

They also ignored Plaintiff’s complaints that the insulin medication he was receiving was not

effective, and that his blood sugar was therefore out of control. As a result, over the course of

just four weeks, Plaintiff lost his remaining vision, becoming completely and permanently blind.

To make matters worse, several IDOC guards tormented Plaintiff on his twice-daily visits to the

infirmary to receive insulin, mocking his vision impairment and refusing to escort him safely,

leaving Plaintiff to bump into walls, gates, and other impediments, and leaving him bruised and

humiliated on a daily basis.

        In this lawsuit, Plaintiff seeks to recover against the Defendants on the following claims:

        •   Eighth Amendment Deliberate Indifference. These defendants were aware of
            Plaintiff’s serious medical needs and consciously disregarded a serious risk to him by

                                                 2
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 3 of 21 PageID #:226




            failing to provide him with his prescription medications and effective medication to
            regulate his blood sugar. As a result, Plaintiff suffered permanent loss of sight and
            lost the opportunity to regain or maintain his vision.

      •     Americans with Disabilities Act and Rehabilitation Act. Plaintiff was disabled due to
            visual impairment, and needed reasonable accommodations so that he could receive
            his medications, travel safely to the infirmary, and be released from IDOC custody
            given that he had been sentenced to only time served. Plaintiff was denied these
            accommodations as a result of his disability – leading to his permanent loss of sight
            and all opportunity to regain or maintain vision.

      •     Medical Negligence and Deliberate Indifference. Wexford and the individual
            medical defendants had a duty to act as reasonable professionals when providing
            Plaintiff healthcare. Their refusal to provide him with a method to obtain his
            prescription eye medications was a breach of that duty. As a result, Plaintiff lost the
            opportunity to preserve his remaining vision, and went completely blind.

      •     Eighth Amendment Cruel and Usual Punishment. The guard defendants violated
            Plaintiff’s Eighth Amendment rights when they refused to escort him safely to the
            infirmary, instead mocking him. As a result, Plaintiff became battered and bruised
            and suffered emotional injury.

      •     Negligent Infliction of Emotional Distress. The Defendants each had a duty to
            Plaintiff to provide him with medication or safe transport, and failed in their duties.
            They knew or should have known that their failures would cause physical harm and
            severe emotional distress to Plaintiff, in the form of fear, anxiety, stress, shame, and
            humiliation. As a result of Defendants’ failures, Plaintiff suffered from all of those
            things.

      •     Intentional Infliction of Emotional Distress. Defendants’ conduct was extreme and
            outrageous, and Defendants knew it was likely to cause Plaintiff severe emotional
            distress. As a result of their conduct, Plaintiff suffered from fear, anxiety, stress,
            shame, and humiliation.
                           II.     JURISDICTION AND VENUE

       1.      The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a), as

Plaintiff’s causes of action are brought under the Eighth Amendment to the United States

Constitution pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act, and the

Rehabilitation Act. The Court has supplemental jurisdiction over Plaintiff’s related state law

claims under 28 U.S.C. § 1367, because they form part of the same case or controversy.



                                                  3
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 4 of 21 PageID #:226




        2.     The Court also has jurisdiction pursuant to 28 U.S.C. § 1332 because this is a civil

action between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

giving rise to the claims asserted in this lawsuit arose in this judicial district.

                                            III.    PARTIES

        4.     Plaintiff Ahmad Simmons is a resident of North Carolina. At the times relevant

to this complaint, he was incarcerated at NRC, a facility operated by the IDOC.

        5.     Defendant Wexford is a private company that is under contract to provide medical

care to IDOC prisoners. On information and belief Wexford employed defendants Schwartz,

Tomaras, Singh, and Okiwoti.

        6.     Defendant the Illinois Department of Corrections (IDOC) is an agency of the

State of Illinois. The State, and the IDOC, receive federal funding. The IDOC has hired

Wexford to provide medical care to its prisoners.

        7.     Defendant Baldeu Singh is an LPN employed by Wexford. On information and

belief Plaintiff told Singh that he needed help administering his eye drops, but was ignored.

        8.     Defendant Sarah Mays is an LPN employed by the IDOC. On information and

belief Plaintiff told Mays that he needed help administering his eye drops, but was ignored.

        9.     Nwadiutor Ifezue is an RN employed by the IDOC. On information and belief

Plaintiff told Ifezue that he needed help administering his eye drops, but was ignored.

        10.    Arella Holloway or “Amanda” Holloway is an LPN employed by the IDOC. On

information and belief Plaintiff told Holloway that he needed help administering his eye drops,

but was ignored.



                                                   4
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 5 of 21 PageID #:226




       11.    Tina Tomaras is an LPN employed by Wexford. On information and belief

Plaintiff told Tomaras that he needed help administering his eye drops, but was ignored.

       12.    Diane Schwarz is a physician employed by Wexford. On information and belief

Schwartz prescribed improper insulin for Plaintiff even though he informed her that it the

prescription would not work for him, causing him to suffer injury.

       13.    Claude Okiwoti is a PA employed by Wexford. On information and belief,

Plaintiff told Okiwoti that he needed help administering his eye drops, but was ignored. In

addition, on information and belief, Okiwoti continued to prescribe inappropriate insulin

prescription for Plaintiff even though he informed him that it the prescription was not working

for him, causing him to suffer injury.

       14.    Robert Santos is an IDOC guard at NRC. On information and belief Santos was

assigned to “guide” Plaintiff to his medical appointments but refused to assist him in navigation,

causing Plaintiff to injure himself as he banged into objects along the way.

       15.    William Mulcahy is an IDOC guard at NRC. On information and belief Mulcahy

assigned to “guide” Plaintiff to his medical appointments but refused to assist him in navigation,

causing Plaintiff to injure himself as he banged into objects along the way.

       16.    Liliokalani Thomas is an IDOC guard at NRC. On information and belief

Thomas assigned to “guide” Plaintiff to his medical appointments but refused to assist him in

navigation, causing Plaintiff to injure himself along the way.

       17.    Defendant Does 1-5 (collectively, the “Medical Defendants”) are doctors, nurses,

or physicians assistants who were employees of Wexford or IDOC and who were responsible

for Plaintiff’s medical care while he was incarcerated at NRC. At all times relevant to this

Complaint, they acted within the scope of their employment.



                                                5
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 6 of 21 PageID #:226




          18.   Defendant Does 6-10 (collectively, the “Guard Defendants”) are IDOC guards

who were responsible for providing Plaintiff with safe transport to the infirmary on a twice-

daily basis, or who mocked or taunted him during transport, while he was incarcerated at NRC.

At all times relevant to this Complaint, they acted within the scope of their employment and

under color of law.

          19.   The Defendant Does are sued herein by fictitious names for the reason that their

true names are unknown to Plaintiff at this time. Plaintiff will seek leave to amend this

complaint to allege the true names and capacities of these Defendants when their identities have

been ascertained. Plaintiff is informed and believes, and based thereon alleges, that these

fictitiously-named Defendants are responsible in some manner for the misconduct alleged

herein.

                                            IV.       FACTS

          20.   Plaintiff Ahmad Simmons suffers from Type-I diabetes, a condition he was first

diagnosed with at age 14.

          21.   Plaintiff suffers from several medical complications as a result of his diabetes.

These include hypertension, gastroparesis, and a constellation of eye conditions including

diabetic retinopathy, macular edema, and glaucoma.

          22.   Hypertension is high blood pressure.

          23.   Gastroparesis is a stomach condition which causes delayed gastric emptying and

slower digestion of food.

          24.   Diabetic retinopathy affects the blood vessels in the back of the eye. At its

advanced stage, it causes some blood vessels to close off, which causes new blood vessels to

grow, or proliferate, on the surface of the retina. These abnormal new blood vessels can lead to

serious vision problems and vision loss.

                                                  6
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 7 of 21 PageID #:226




        25.    Macular edema is a condition which causes swelling in the macula and can also

lead to vision problems.

        26.    Glaucoma is a group of diseases which can damage the optic nerve. People

suffering from diabetes are more likely to develop glaucoma.

        27.    As a result of the foregoing eye conditions, Plaintiff became visually impaired by

about March 2017. At that time, Plaintiff had no vision in his right eye, but was able to see

forms, light and movement from his left eye.

        28.    Although Plaintiff was severely visually impaired, there were some tasks which

he could do on his own, including: walking independently with a cane during the daytime,

operating his cellular telephone by using an accommodation that highlighted text by putting

light text against a dark background, perceiving faces from close distance in-person and in

photographs, and telling night from day. Plaintiff was able to perform these activities because

of the partial vision that remained in his left eye.

        29.    As part of controlling his diabetes and blood pressure, Plaintiff’s doctors

prescribed him twice-daily insulin injections and oral blood pressure medications.

        30.    In order to preserve what remained of his vision, Plaintiff’s treating specialists,

including physicians at the ophthalmology department of Cook County Health and Hospital

System’s Stroger Hospital, also prescribed several medications to treat and control his eye

conditions. Among these were multiple topical eye solutions (eye drops) to control intra-ocular

pressure and oral medication to treat his glaucoma.

        31.    Prior to his incarceration at NRC, Plaintiff took at least four different types of

prescription eye drops to preserve and maintain his vision. Each medication came in a separate

bottle and was administered at a different interval throughout the day: one medication was



                                                  7
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 8 of 21 PageID #:226




administered once daily, another twice daily, another three times daily, and so on. Because of

his visual impairment, Plaintiff could not distinguish among the eye drop medications by

himself, and relied on the assistance of others to help him distinguish them. Prior to his

incarceration at NRC, counselors at the residential facility where Plaintiff was staying would

assist him by identifying the different drops for him so that he could administer them to his eyes

at the proper times.

        32.       On December 13, 2017, Plaintiff pleaded guilty to a drug crime and was

sentenced to time he had served at the Cook County Jail.

        33.       At the time of his sentencing, Plaintiff had long ago been released from the Cook

County Jail and was living in a residential center. At the time of his plea, Plaintiff was told by

his lawyer, the prosecutor, and the judge that he would not be required to spend any time in

prison or jail.

        34.       Immediately after entering his plea, Plaintiff was transferred to Cook County Jail

for a routine “dress in, dress out” procedure. However, Plaintiff was not released as planned.

Upon information and belief, Plaintiff was not released because, being from North Carolina and

not having a permanent residence in Chicago, Plaintiff had listed a local hotel as his destination

for the night, which is not permitted under IDOC parole guidelines.

        35.       As a result, the next day Plaintiff was transferred to NRC. He arrived there on

December 14, 2017.

        36.       Upon Plaintiff’s arrival, prison officials, aware of his disability due to visual

impairment, transported him to a handicap-accessible cell in a wheelchair.

                                            Eye Medications




                                                     8
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 9 of 21 PageID #:226




       37.    Plaintiff was seen by Defendant Schwartz for medical intake screening on or

about December 15, 2017.

       38.    On information and belief, Defendant Schwartz was a licensed nurse practitioner

who was responsible for Plaintiff’s medical care throughout his stay at NRC, and, along with

Defendant Okiwoti, had responsibility and authority to order that he receive medication and

access to medication.

       39.    Defendant Schwartz examined Plaintiff’s eyes, on information and belief using a

slit lamp. Defendant Schwartz noted that Plaintiff’s eyes were seriously damaged from his

existing eye conditions and, for that reason, called in at least three other medical professionals

or trainees to examine their condition.

       40.    Defendant Schwartz told Plaintiff that he was would be provided at least four

types of prescription eye drops to treat his eye conditions.

       41.    For at least one more day, however, Plaintiff received no eye drop medications

whatsoever. On approximately December 16, 2017, Nurse Roe (who is not named as a

defendant at this time, unless he is one of the Defendant Does mentioned below) finally came to

Plaintiff’s cell with approximately five eye drop medications. Nurse Roe told Plaintiff he

would have to self-administer the medications in his cell. Plaintiff explained to Nurse Roe that,

due to his visual impairment, he was unable to self-administer the medications. In response,

Nurse Roe left one or more bottles of eye medication, which were supposed to be administered

at the same time of day, with Plaintiff to administer to himself. Nurse Roe took the remaining

eye medications, which were supposed to be administered multiple times per day, back to the

infirmary, and told Plaintiff that medical staff would come by to help him administer the drops

during medication rounds. Plaintiff believed that this plan was feasible, since the medications



                                                 9
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 10 of 21 PageID #:226




left with him were to be administered at the same time of day, and he would be able to

administer the drop to himself at approximately the same time each day, when his dinner tray

arrived.

       42.    Later that same day, Defendant Tomaras came to Plaintiff’s cell with the other

eye drop medications that Nurse Roe had brought back to medical. Tomaras told Plaintiff that

medical staff was too busy to administer these eye medications. Plaintiff explained to Tomaras

that he would not be able to distinguish among the different bottles of drops or know what time

to give them to himself and, accordingly, that he would be unable to administer them. Tomaras

responded that if she brought the drops back with her to the medical unit, Plaintiff would never

get them. She then left the medications with him in the cell.

       43.     Now, Plaintiff had five different eye medications in his cell, each of which was

packaged in the same manner. The medications were to be administered on three different

schedules and frequencies.

       44.    Plaintiff was unable to self-administer the prescription eye medications because

he could not read their labels or distinguish them, and thus he could not provide himself with

the medications at the proper time. Afraid to overdose on drops, he did not know what to do.

       45.    Beginning that day and daily thereafter, Plaintiff told the Medical Defendants,

including Singh, Mays, Ifezue, Holloway, Tomaras, and Okiwoti, that he needed help

administering his eye medications because he could not administer them himself. Normally,

Plaintiff had the opportunity to make this complaint to the Medical Defendants when he would

travel to the infirmary for his twice-daily insulin injections. Plaintiff informed Medical

Defendants that he needed the eye drops to maintain his intra-ocular pressure and eye health,

and that he risked going blind if he did not receive them. He told Medical Defendants that he



                                                10
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 11 of 21 PageID #:226




was experiencing pain and pressure in his eyes. Despite being aware of Plaintiff’s eye

conditions, his visual impairment, and his need for the medications, Medical Defendants refused

to help him administer the medications.

       46.    Alone in his cell, with no cellmate and with no help from jail or medical staff,

Plaintiff had no way to properly administer his eye medications. Afraid of overdosing on the

prescription medications, Plaintiff resorted to his best option: he administered one drop from

each bottle to himself one time per day. Plaintiff was aware that he was receiving inadequate

doses and frequencies of most of the prescription medications, but he had no way of

determining which ones.

       47.    Having already lost vision in one eye, Plaintiff was terrified of losing his sight in

the other one. At every opportunity, which usually was twice per day, Plaintiff asked the

Medical Defendants to help him administer the drops, explaining the gravity of the situation.

He told them that his eyes were in pain and his limited vision was deteriorating. But despite his

pleas, the Medical Defendants did nothing. Plaintiff was not provided any accommodation that

allowed him to take his eye drop medications as prescribed during the approximately four

weeks he was at NRC.

       48.    Within about a week, Plaintiff noticed a decrease in his ability to see light and

movement from his left eye. His sight steadily worsened over the next weeks, until he lost it

completely before leaving NRC.

                                      Diabetes Medication

       49.    Defendants were aware that Plaintiff was a diabetic who required insulin

injections to maintain healthy blood sugar levels. The Medical Defendants, including Schwartz




                                                11
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 12 of 21 PageID #:226




and Okiwoti, told Plaintiff they were prescribing him a “70/30” insulin medication to be

injected twice daily.

       50.    “70/30” refers an insulin medication composed of both long-acting and short-

acting insulin. The medication contains 70% intermediate or long-acting insulin, and 30%

short-acting insulin.

       51.    Plaintiff told the Medical Defendants, including Schwartz and Okiwoti, that 70/30

medication would not work for him due to his gastroparesis. He told them that he needed a

long-acting diabetes medication like Lantus in order to keep his blood sugar under control. The

Medical Defendants told Plaintiff that he would not be given the long-acting insulin he needed

because Lantus was too expensive, and the prison would not pay for it.

       52.    As a result of improper medication, Plaintiff’s blood sugar quickly started going

out of control. Plaintiff was feared for his health, including his eye health and vision. He knew

that out-of-control blood sugar created serious risks. Throughout his incarceration at NRC, he

told the Medical Defendants that he needed different insulin medication. The Medical

Defendants had the responsibility and ability to prescribe him with more effective medication,

but they refused. As a result, his blood sugar spiraled out of control and created additional risks

to his physical health and vision.

                                     Transport to the Infirmary

       53.    Due to his diabetes, Plaintiff requires twice-daily insulin injections. At NRC,

Plaintiff was to travel to the infirmary for these treatments and to have blood sugar levels tested.

Because of his visual impairment, Plaintiff had difficulty traveling to and from the infirmary.

Defendants Santos, Mulcahy, Thomas, and John Does 6-10 (the “Guard Defendants”) are prison

guards who were assigned to transport him or who involved themselves in this process. Instead



                                                12
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 13 of 21 PageID #:226




of guiding Plaintiff as was required, Guard Defendants would intentionally refuse to aid him,

allowing him to bump into things and harm himself.

       54.    Often, the Guard Defendants would walk behind Plaintiff, taunting him. The

Guard Defendants would also stand alongside Plaintiff and shine a flashlight in his eyes to make

fun of him. They would hold fingers up, saying “How many fingers am I holding up?” and they

would laugh when Plaintiff could not answer or bumped into things.

       55.    At the beginning of his incarceration, Plaintiff had an easier time walking to the

infirmary without any assistance. However, as his remaining sight began to diminish and

disappear, it became more difficult and then impossible. Plaintiff would bump into doors,

walls, gates, and other items. He was bruised and sore.

                         Residential Reentry Center Accommodation

       56.    Having been sentenced to time served, Plaintiff should not have been required to

stay at NRC for any period of time. Approximately one week after arriving, Plaintiff was told

by a pre-parole board that they had had found a Residential Reentry Center (also known as an

“RRC,” or halfway house) that could take him.

       57.    RRCs are under contract with the State of Illinois and IDOC to provide

accommodations to prisoners who are released from the IDOC.

       58.    Then, however, the pre-parole board informed Plaintiff that the RRC would not

accept him because of his visual impairment, and that the IDOC would have to continue looking

for a shelter that would accept him despite his disability. In the meantime, Plaintiff would have

to remain at NRC.

       59.    Plaintiff then spent approximately two more weeks at NRC while a halfway house

which would accommodate his disability was located.



                                               13
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 14 of 21 PageID #:226




       60.      If Plaintiff had not already been visually impaired, he would have left NRC as

many as three weeks earlier, and would have had the opportunity to receive the proper care and

treatment he needed to preserve his vision. As with the residential home where he was staying

immediately prior to his incarceration, he would have been able to obtain assistance in

administering his medications and better maintain his blood sugar and insulin levels.

                       Plaintiff Loses Vision Completely and Permanently

       61.      As a result of Defendants’ actions, Plaintiff was forced to spend a month without

access to necessary medications and assistance to treat his eye conditions and control his intra-

ocular pressure, all while his vision was at heightened risk because Defendants were not

providing proper care for his diabetes and hypertension.

       62.      As a result of his uncontrolled intra-ocular pressure and blood sugar during his

incarceration – and just as he had feared – Plaintiff lost all remaining vision in his left eye.

       63.      Plaintiff also suffered physical pain due to his inability to take his eye

medications at IDOC. His eyes hurt constantly.

       64.      When Plaintiff was released from prison, he was seen as soon as possible by the

Stroger Hospital clinic that treated him prior to his incarceration. There, his doctors informed

him that there was no longer anything that could be done to restore the vision he had lost while

incarcerated.

       65.      Plaintiff has suffered a significant loss of sight, mobility and independence as a

result of Defendants’ actions. He no longer sees light, movement, or anything at all. He cannot

operate a telephone by sight, perceive or see people around him, tell what time of day it is, or

walk independently with a cane—all things he could do before he entered NRC. He is

permanently blind.



                                                  14
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 15 of 21 PageID #:226




                                           Count One
                 Americans with Disabilities Act (42 U.S.C. § 12101 et seq.)
       (against the Illinois Department of Corrections, an agency of the State of Illinois)

       66.    Each paragraph of this complaint is incorporated as if fully restated here.

       67.    Congress enacted the ADA “to provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with disabilities.” 42 U.S.C. §

12101(b)(1). Title II of the ADA states that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

42 U.S.C. § 12132.

       68.    To prevent discrimination, 28 C.F.R. § 35.130(b)(7) requires a public entity to

“make reasonable modifications in policies, practices, or procedures when the modifications are

necessary to avoid discrimination on the basis of disability, unless the public entity can

demonstrate that making the modifications would fundamentally alter the nature of the services,

program, or activity.”

       69.    The IDOC is a public entity as defined in 42 U.S.C. § 12131(1).

       70.    Plaintiff has a disability within the meaning of the Americans with Disabilities

Act.

       71.    Plaintiff is otherwise qualified to participate programs, services, or benefits

offered by the IDOC, which are described in this Complaint.

       72.    Under the Title II of the ADA and 28 C.F.R. § 35.130(a), the IDOC is responsible

for ensuring that individuals in its custody with known disabilities are provided with reasonable

accommodations to prevent discrimination on the basis of disability and are not, on the basis of




                                                15
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 16 of 21 PageID #:226




disability, excluded from participation in or denied the benefits of its services, programs, or

activities because of their disability.

        73.    Despite Plaintiff’s known and obvious disability, the IDOC failed to reasonably

accommodate his disability and discriminated against him, as described herein.

        74.    Because of Plaintiff’s disability, the IDOC excluded and denied him access to

each program, service, or benefit described herein. Thus, Plaintiff has been subjected to

discrimination in each program, service, or benefit as a result of his disability.

        75.    Plaintiff has been injured and continues to be injured as a result of this

discrimination, as described elsewhere in this complaint.

                                          Count Two
                           Rehabilitation Act (29 U.S.C. § 701 et seq.)
       (against the Illinois Department of Corrections, an agency of the State of Illinois)

        76.    Each paragraph of this complaint is incorporated as if fully restated here.

        77.    Plaintiff has a disability within the meaning of the Rehabilitation Act.

        78.    Plaintiff is otherwise qualified to participate in programs, services, or benefits

offered by the IDOC, as described herein elsewhere in this complaint.

        79.    Under the Rehabilitation Act the IDOC is responsible for ensuring that

individuals in its custody with known disabilities are provided with reasonable accommodations

to prevent discrimination on the basis of disability and are not, on the basis of disability,

excluded from participation in or denied the benefits of its services, programs, or activities

because of their disability.

        80.    The IDOC receives federal funding.

        81.    Despite Plaintiff’s known and obvious disability, the IDOC failed to reasonably

accommodate his disability, as described herein.



                                                 16
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 17 of 21 PageID #:226




        82.    Because of Plaintiff’s disability, the IDOC excluded and denied him access to

each program, service, or benefit described herein. Thus, Plaintiff has been subjected to

discrimination in each program, service, or benefit as a result of his disability.

        83.    Plaintiff has been injured and continues to be injured as a result of this

discrimination, as described elsewhere in this complaint.

                                         Count Three
                   Eighth Amendment to the United States Constitution
(against Singh, Mays, Ifezue, Holloway, Tomaras, Schwarz, Okiwoti, Santos, Mulcahy, Thomas)

        84.    Each paragraph of this complaint is incorporated as if fully restated here.

        85.    Plaintiff has a serious medical need that presented a risk to his health and safety.

        86.    In the manner described more fully above, defendants acted with deliberate

indifference to Plaintiff’s condition.

        87.    In the manner described more fully above, defendants intentionally endangered

Plaintiff, not for a legitimate penological purpose, but for the purpose of harming and

humiliating him.

        88.    The misconduct describe in this count cause harm to Plaintiff, including severe

physical pain, terror, and permanent blindness.

                                          Count Four
                                     Medical Malpractice
                      (against Wexford, Singh, Tomaras, Schwarz, Okiwoti )

        89.    Each paragraph of this complaint is incorporated as if fully restated here.

        90.    Defendant Wexford had a duty to provide ordinary and reasonable care for

Plaintiff’s health.

        91.     The individual Wexford employees, acting as agents for Wexford, had a duty to

act as a reasonable medical professional would under the circumstances.



                                                 17
  Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 18 of 21 PageID #:226




       92.    In a manner described more fully above, defendants breached that duty were

negligent and breached that duty.

       93.    The misconduct describe in this count cause harm to Plaintiff, including physical

pain, terror, blindness, and permanent loss of opportunity to preserve or regain sight.

                                        Count Five
                        Negligent Infliction of Emotional Distress
       (against Wexford, Singh, Mays, Ifezue, Holloway, Tomaras, Schwarz, Okiwoti)

       94.    Each paragraph of this complaint is incorporated as if fully restated here.

       95.    The individual defendants who are agents of Wexford, had a duty to act as a

reasonable medical professional would under the circumstances.

       96.    Defendants violated their duties to Plaintiff.

       97.    As a result of the foregoing, Plaintiff suffered actual physical harm and severe

mental distress and anguish.

                                         Count Six
                        Intentional Infliction of Emotional Distress
    (against Wexford, Singh, Mays, Ifezue, Holloway, Tomaras, Schwarz, Okiwoti, Santos,
                                   Mulcahy, and Thomas)

       98.    Each paragraph of this complaint is incorporated as if fully restated here.

       99.    The conduct of the Medical Defendants, several of whom are agents of Wexford,

was extreme and outrageous.

       100. The conduct of the Guard Defendants was extreme and outrageous

       101. The defendants knew or should have known that their misconduct foregoing had a

high probability of causing severe mental distress.

       102. The defendants were the actual cause of Plaintiff’s severe mental distress.

                                         Count Seven
                                      Respondeat Superior
                                       (against Wexford)


                                                18
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 19 of 21 PageID #:226




         103. Each paragraph of this complaint is incorporated as if fully restated here.

         104. While committing the misconduct alleged in the preceding paragraphs,

 Defendants Singh, Tomaras, Schwarz, Okiwoti were employees and/or agents of Wexford and

 was acting within the scope of their employment and/or agency. Wexford is liable as principal

 for all torts committed by its employees and/or agents or on its behalf, and the resulting

 damages.

                                                  *        *    *
        WHEREFORE, Plaintiff Ahmad Simmons respectfully requests that he be granted the

following relief:

    1. Declare that the Defendants’ conduct as alleged herein violates Plaintiff’s rights under the

        following laws:

                a.     the Americans with Disabilities Act;

                b.     the Rehabilitation Act;

                c.     the Eighth Amendment prohibition against cruel and unusual punishment;

                d.     Illinois state tort law.

    2. Award actual damages for injuries suffered by Plaintiff as a result of the conduct

        described herein.

    3. Award punitive damages against each of the defendants except the IDOC.

    4. Award costs and attorney’s fees.

    5. Award all other relief that is just and proper.

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial on all

issues so triable.


December 14, 2019                                      /s/ Alexis G. Chardon

                                                      19
Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 20 of 21 PageID #:226




                                       Alexis G. Chardon – ali@weilchardon.com
                                       Law Office of Alexis G. Chardon
                                       4422 N. Ravenswood
                                       Chicago, IL 60640
                                        (312) 585-7404

                                       Stephen H. Weil – weil@loevy.com
                                       Loevy & Loevy
                                       311 N. Aberdeen Street, 3rd Floor
                                       Chicago, IL 60607
                                       312.243.5900




                                       Attorneys for Plaintiff Ahmad Simmons




                                     20
   Case: 1:18-cv-08186 Document #: 47 Filed: 12/14/19 Page 21 of 21 PageID #:226




                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 14, 2019, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.

                                                       /s/ Alexis Garmey Chardon
